DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 06/17/2022 & 09/28/2022 with traverse of Group I, Species I, claims 1-8 for further examination. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Applicant timely traversed the restriction (election) requirement in the reply filed on 06/17/2022 & 09/28/2022. Applicant's election with traverse of Group I, Species I, claims 1-8.
The traversal is on the grounds that The Office Action states that, the apparatus can be used in a different process such as one that does not require the application of the sealant to the lids." Id. Applicant respectfully submits that the "sealant liner apparatus" recited in claim 1, includes "at least one sealant applicator electronically controlled to apply a sealant on the at least one individual can end." The apparatus clearly requires application of the sealant. This is not found persuasive because the recitation of “sealant”, is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over any liquid dispensing apparatus that meets all the structural elements of the claim and is capable of applying a sealant, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
Further, the traversal is on the grounds that the Office Action has not established reasons as to why the examination of the asserted Inventions I (Species II and II) and II would impose a serious burden. This is not found persuasive because regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well. 
Also, even though a few U.S. Patents disclosing both an apparatus and a method may be found in CPC subclass B05C, subgroup 5/0212 and CPC subclass B05D, subgroup 5/00, it is recognized that a sealant liner apparatus and liner application system (CPC subclass B05C subject matter) and a method (CPC subclass B05D subject matter) are characterized as separate and distinct subject for inventive efforts. Thus it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. The findings of separate classification and different field of search would justify a serious burden on the examiner if restriction is not required. Thus, regardless of the search method, inventions and species with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well and it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. The findings of separate and distinct structural limitations and configurations would justify a serious burden on the examiner if restriction is not required. See MPEP 808.02. 
Thus far, applicant has not proved or provided convincing argument that there is no material difference between the three inventions on the record. Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
5.	Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 1, line 3 recites the limitation “the direction”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the direction” as “a direction”. To correct this problem, amend line 3 to recite “a direction”.
As regards to	 claim 1, line 3 recites the limitation “the second turret system”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the second turret system” as “a second turret system”. To correct this problem, amend line 3 to recite “a second turret system”.
	As regards to claim 1, line 6 recites “each workstation”, however “a plurality of workstations” are previously recited, thus it is unclear whether they are the same workstations or different workstations. For examination purposes, examiner is interpreting “each workstation” as “each of the plurality of workstations”. To correct this problem, amend line 6 to recite “each of the plurality of workstations”.
As regards to claim 1, line 8 recites “each downstacker”, however “two downstackers” are previously recited, thus it is unclear whether they are the same downstackers or different downstackers. For examination purposes, examiner is interpreting “each downstackers” as “each of the two downstackers”. To correct this problem, amend line 8 to recite “each of the two downstackers”.
As regards to claim 1, line 8 recites “a turret system”, however “two motor driven turret systems” are previously recited, thus it is unclear whether they are the same turret systems or different turret systems. For examination purposes, examiner is interpreting “a turret system” as “one of the two motor driven turret systems”. To correct this problem, amend line 8 to recite “one of the two motor driven turret systems”.
As regards to claim 1, lines 8-9 & 9-10 recite “an individual can end”, however “an individual can end” is previously recited in lines 6-7, thus it is unclear whether they are the same individual can ends or different individual can ends. For examination purposes, examiner is interpreting “an individual can end” as “the individual can end”. To correct this problem, amend lines 8-9 & 9-10 to recite “the individual can end”.
	As regards to claim 1, line 9 recites “an individual workstation”, however “a plurality of workstations” are previously recited, thus it is unclear whether they are the same workstations or different workstations. For examination purposes, examiner is interpreting “an individual workstation” as “an individual workstation of the plurality of workstations”. To correct this problem, amend line 9 to recite “an individual workstation of the plurality of workstations”.
As regards to claim 1, line 10 recites “the turret system”, however “two motor driven turret systems” are previously recited, thus it is unclear whether they are the same turret systems or different turret systems. For examination purposes, examiner is interpreting “the turret system” as “the one of the two motor driven turret systems” (according to above interpretation). To correct this problem, amend line 10 to recite “the one of the two motor driven turret systems”.
As regards to claim 1, line 11 recites “each individual workstation”, however “a plurality of workstations” are previously recited, thus it is unclear whether they are the same workstations or different workstations. For examination purposes, examiner is interpreting “each individual workstation” as “each individual workstation of the plurality of workstations”. To correct this problem, amend line 11 to recite “each individual workstation of the plurality of workstations”.
As regards to	 claim 1, line 12 recites the limitation “the at least one individual can end”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the at least one individual can end” as “the individual can end”. To correct this problem, amend line 12 to recite “the individual can end”.
As regards to	 claim 2, line 2 recites (twice) the limitation “the at least one individual can end”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the at least one individual can end” as “the individual can end”. To correct this problem, amend line 12 to recite “the individual can end”.
As regards to claim 2, lines 2-3 recite “a respective turret system… the respective turret system”, however “two motor driven turret systems” are previously recited, thus it is unclear whether they are the same turret systems or different turret systems. For examination purposes, examiner is interpreting “a respective turret system… the respective turret system” as “a respective turret system of the two motor driven turret systems… the respective turret system of the two motor driven turret systems”. To correct this problem, amend lines 2-3 to recite “a respective turret system of the two motor driven turret systems… the respective turret system of the two motor driven turret systems”.
As regards to	 claim 3, line 2 recites the limitation “the direction”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the direction” as “a direction”. To correct this problem, amend line 2 to recite “a direction”.
As regards to claim 4, line 1 recites “each downstacker”, however “two downstackers” are previously recited, thus it is unclear whether they are the same downstackers or different downstackers. For examination purposes, examiner is interpreting “each downstackers” as “each of the two downstackers”. To correct this problem, amend line 1 to recite “each of the two downstackers”.
As regards to claim 4, line 2 recites “each turret system”, however “two motor driven turret systems” are previously recited, thus it is unclear whether they are the same turret systems or different turret systems. For examination purposes, examiner is interpreting “each turret system” as “each of the two motor driven turret systems”. To correct this problem, amend line 2 to recite “each of the two motor driven turret systems”.
As regards to	 claim 5, line 2 recites the limitation “the length”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the length” as “a length”. To correct this problem, amend line 2 to recite “a length”.
As regards to	 claim 5, line 2 recites “wherein a length of the lifting cam is approximately 150°”, wherein it is unclear how a length is measured in degrees. To correct this problem, amend line 2 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 6, lines 1-3 recite “a first downstacker is located proximate to an exit chute, and an individual can end rotates around a turret system in a clockwise direction”, however “two downstackers”, “an exit chute”, “an individual can end” and “two motor driven turret systems” are previously recited, thus it is unclear whether they are the same or different downstackers, exit chute, individual can end and turret systems. For examination purposes, examiner is interpreting “a first downstacker is located proximate to an exit chute, and an individual can end rotates around a turret system in a clockwise direction” as “a first downstacker of the two downstackers is located proximate to a first exit chute, and a first individual can end rotates around a first turret system of the two motor driven turret systems in a clockwise direction”. To correct this problem, amend lines 1-3 to recite “a first downstacker of the two downstackers is located proximate to a first exit chute, and a first individual can end rotates around a first turret system of the two motor driven turret systems in a clockwise direction”.
As regards to	 claim 7, lines 1-3 recite “a second downstacker is located proximate to an exit chute, and an individual can end rotates around a turret system in a counterclockwise direction”, however “two downstackers”, “an exit chute”, “an individual can end” and “two motor driven turret systems” are previously recited, thus it is unclear whether they are the same or different downstackers, exit chute, individual can end and turret systems. For examination purposes, examiner is interpreting “a second downstacker is located proximate to an exit chute, and an individual can end rotates around a turret system in a counterclockwise direction” as “a second downstacker of the two downstackers is located proximate to a second exit chute, and a second individual can end rotates around a second turret system of the two motor driven turret systems in a counterclockwise direction”. To correct this problem, amend lines 1-3 to recite “a second downstacker of the two downstackers is located proximate to a second exit chute, and a second individual can end rotates around a second turret system of the two motor driven turret systems in a counterclockwise direction”.
As regards to claim 8, line 2 recites “each lower chuck drive”, however “two lower chuck drives” are previously recited, thus it is unclear whether they are the same or different lower chuck drives. For examination purposes, examiner is interpreting “each lower chuck drive” as “each of the two lower chuck drives”. To correct this problem, amend line 2 to recite “each of the two lower chuck drives”.
As regards to	 claim 8, line 3 recites the limitation “the direction”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the direction” as “a direction”. To correct this problem, amend line 2 to recite “a direction”.
As regards to claim 8, line 3 recites “the other lower chuck drive”, however “two lower chuck drives” are previously recited, thus it is unclear whether they are the same or different lower chuck drives. For examination purposes, examiner is interpreting “the other lower chuck drive” as “the other of the two lower chuck drives”. To correct this problem, amend line 2 to recite “each of the two lower chuck drives”.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stammen (US 2010/0209604 A1) hereinafter Stammen.
As regards to claim 1, Stammen discloses sealant liner apparatus (abs; fig 5-7), comprising: 
a motor driven turret system 119, including a first turret system 119 that rotates in a direction ([0028]-[0035]; [0038]; fig 5-7; clm 1); 
a single main drive motor (implicit of turret system 119 rotating at a specified rotational speed; [0034]-[0036]) to drive the motor driven turret system 119 ([0028]-[0036]; fig 5-7; clm 1); 
a plurality of workstations (see fig 5, extending out from turret system 119 facing away from each other) located on the motor driven turret system 119 spaced apart and extending outwardly from a circumference thereof, each of the plurality of workstations (see fig 5, extending out from turret system 119 facing away from each other) adapted for receiving an individual can end 101A/101B ([0028]-[0038]; fig 5-7; clm 1-14); 
two downstackers 123A/123B, each of the two downstackers 123A/123B located proximate to a turret system 119 to feed the individual can end 101A/101B to an individual workstation (see fig 5, extending out from turret system 119 facing away from each other) of the plurality of workstations (see fig 5, extending out from turret system 119 facing away from each other) and proximate to an exit chute 155/157 that discharges the individual can end 101A/101B from the turret system 119 ([0028]-[0038]; fig 5-7; clm 1-14); and 
at least one sealant applicator 121 mounted on each individual workstation (see fig 5, extending out from turret system 119 facing away from each other) of the plurality of workstations (see fig 5, extending out from turret system 119 facing away from each other), the at least one sealant applicator 121 electronically controlled to apply a sealant on the individual can end 101A/101B ([0028]-[0038]; fig 5-7; clm 1-14), however Stammen does not disclose a second turret system that rotates in a direction that is opposite a direction that the first turret system rotates.
Although Stammen does not explicitly disclose the claimed second turret system that rotates in a direction that is opposite a direction that the first turret system rotates, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Stammen to have the second turret system that rotates in a direction that is opposite a direction that the first turret system rotates recited in the claim to accommodate additional can ends for processing or as needed for an intended coating method and therefore is not expected to alter the operation of the device in a patentably distinct way, wherein the rotational direction can only be clockwise or counterclockwise (finite number of possibilities).
Therefore before the effective filing date of the invention, to one of ordinary skill in the art it would have been an obvious matter of design choice to add an additional second turret system that rotates in a direction that is opposite a direction that the first turret system rotates in Stammen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 1 93 USPQ 8.
As regards to claim 2, Stammen discloses sealant liner apparatus (abs; fig 5-7), wherein a starwheel 125A/125B adapted to receive the individual can end 101A/101B and feed the individual can end 101A/101B to a respective turret system 119 rotates in a direction that is opposite a direction that the respective turret system 119 rotates ([0028]-[0038]; fig 5-7; clm 1-14).
As regards to claim 3, Stammen discloses sealant liner apparatus (abs; fig 5-7), wherein a first starwheel 125A rotates in a direction that is the same as the direction of a second starwheel 125B, ([0028]-[0038]; fig 5-7; clm 1-14), however Stammen does not disclose rotates in a direction that is opposite.
Although Stammen does not explicitly disclose the claimed rotates in a direction that is opposite, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Stammen to have the second turret system that rotates in a direction that is opposite a direction that the first turret system rotates recited in claim 1 above allowing the first starwheel to rotate in a direction that is opposite as the direction of the second starwheel to accommodate additional can ends for processing or as needed for an intended coating method and therefore is not expected to alter the operation of the device in a patentably distinct way.
Therefore before the effective filing date of the invention, to one of ordinary skill in the art it would have been an obvious matter of design choice to add an additional second turret system that rotates in a direction that is opposite a direction that the first turret system rotates allowing the first starwheel to rotate in a direction that is opposite as the direction of the second starwheel in Stammen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 1 93 USPQ 8.
As regards to claim 4, Stammen discloses sealant liner apparatus (abs; fig 5-7), wherein each downstacker 123A/123B is located approximately ±45° from a center axis of each turret system 119 ([0028]-[0038]; fig 5-7; clm 1-14).
As regards to claim 5, Stammen discloses sealant liner apparatus (abs; fig 5-7), further comprising a lifting chuck 127, wherein an angle of the lifting chuck 127 is approximately 150° ([0028]-[0038]; fig 5-7; clm 1-14).
As regards to claim 6, Stammen discloses sealant liner apparatus (abs; fig 5-7), wherein a first downstacker 123A is located proximate to a first exit chute 155, and a first individual can end 101A rotates around a turret system 119 in a clockwise direction ([0028]-[0038]; fig 5-7; clm 1-14).
As regards to claim 7, Stammen discloses sealant liner apparatus (abs; fig 5-7), wherein a second downstacker 123B is located proximate to a second exit chute 157, and a second individual can end 101B rotates around a turret system 119 in a clockwise direction ([0028]-[0038]; fig 5-7; clm 1-14), however Stammen does not disclose rotates in a counterclockwise direction.
Although Stammen does not explicitly disclose the claimed rotates i in a counterclockwise direction, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Stammen to have the second turret system that rotates in a direction that is opposite a direction that the first turret system rotates recited in claim 1 above allowing the second individual can end 101B to rotate in a counterclockwise direction to accommodate additional can ends for processing or as needed for an intended coating method and therefore is not expected to alter the operation of the device in a patentably distinct way.
Therefore before the effective filing date of the invention, to one of ordinary skill in the art it would have been an obvious matter of design choice to add an additional second turret system that rotates in a direction that is opposite a direction that the first turret system rotates allowing the second individual can end 101B to rotate in a counterclockwise direction in Stammen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 1 93 USPQ 8.
As regards to claim 8, Stammen discloses sealant liner apparatus (abs; fig 5-7), further comprising: two lower chuck drives 127, each lower chuck drive 127 configured to each rotate in a direction that is same as the direction that the other lower chuck drive 127 rotates ([0028]-[0038]; fig 5-7; clm 1-14), however Stammen does not disclose rotates in a direction that is opposite.
Although Stammen does not explicitly disclose the claimed rotates in a direction that is opposite, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Stammen to have the second turret system that rotates in a direction that is opposite a direction that the first turret system rotates recited in claim 1 above allowing the lower chuck drive to rotate in a direction that is opposite as the direction of the second lower chuck drive to accommodate additional can ends for processing or as needed for an intended coating method and therefore is not expected to alter the operation of the device in a patentably distinct way.
Therefore before the effective filing date of the invention, to one of ordinary skill in the art it would have been an obvious matter of design choice to add an additional second turret system that rotates in a direction that is opposite a direction that the first turret system rotates allowing the first lower chuck drive to rotate in a direction that is opposite as the direction of the second lower chuck drive in Stammen since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 1 93 USPQ 8.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717